Citation Nr: 0408688	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  99-23 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for epilepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the RO in 
Buffalo, New York, which confirmed and continued a 10 percent 
evaluation for epilepsy. 


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The veteran has confirmed epilepsy, but has not had a 
major seizure in 20 years and has not, since 1996 suffered 2 
confirmed minor seizures within 6 months.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
epilepsy have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8910 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)). 

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) stands for the proposition 
that the plain language of [VCAA] requires that notice to a 
VA claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after", the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  38 U.S.C. §§ 5100, 5103(a).  The 
Court also held that the Secretary failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")".  

In this case, the rating action of July 1999 was issued long 
before the enactment of VCAA requiring notice to the veteran.  
Thus, in order to satisfy the holding in Pelegrini, the Board 
would have to dismiss as void ab initio, the rating decision 
of the RO which was promulgated prior to providing the 
veteran full VCAA notice.  The result of this action would 
require that the entire rating process be reinitiated, with 
the claimant being provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action, 
the filing by the claimant of a notice of disagreement, the 
issuance of a statement of the case, and finally, the 
submission of a substantive appeal by the claimant.  

The Board concludes that discussions as contained in the July 
1999 rating decision, in the August 1999 statement of the 
case, in the April 2003 and December 2003 supplemental 
statements of the case and in VA letters to the veteran dated 
in July 2002 and September 2003, has provided the veteran 
with sufficient information regarding the applicable 
regulations.  The veteran has submitted written arguments and 
testimony, and appeared at a hearing before the undersigned.  
The rating decision, statement of the case and supplemental 
statements of the case provided notice to the veteran of what 
was revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any error on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Factual Background

Service connection for epilepsy was granted in a rating 
action of July 1970, based on service medical records showing 
the onset of seizures in service.  He was initially awarded a 
30 percent rating; however, this was reduced to 10 percent, 
effective in October 1971.  He has been in receipt of a 10 
percent rating since that time.

The veteran's claim for a higher rating was received in March 
1997.  

A December 1996 private magnetic resonance imaging of the 
veteran's brain was normal.

In a December 1996 statement, William F. Teller, M.D 
indicated 3 episodes of experiencing odd smells and 
dizziness.  In a January 1997 statement Dr. Teller reported 
that the veteran required modification of his Dilantin level.

VA outpatient treatment records reflect that in March 1997, 
the veteran complained of 2 dizzy spells.  In April, June, 
and October 1997, it was indicated that the epilepsy was well 
controlled.  A record dated in October 1997 noted that the 
veteran had not had a major seizure for at least 15 years.  
He reportedly had 2 focal seizures last year.  Following 
examination, it was opined that the seizures were well 
controlled.  In April 1998, the veteran reported that he had 
not had seizures for 2 years.  In May, October, and November 
1999, VA outpatient treatment records the veteran reported no 
seizure activity.  Likewise, in treatment notes of July and 
November 2000, and in March and July 2001, he denied seizure 
activity.  Finally, in March and September 2002, seizure 
activity was denied.

During a January 1998 VA neurological examination, the 
veteran gave a history of a seizure disorder since age 19.  
He reported that he had been seizure free for 20 years, and 
was weaned off of Dilantin.  A year earlier (1997), he 
experienced an aura, and a second aura a week later.  He was 
restarted on Dilantin and had not experienced any other 
episodes.  Neurological examination was essentially normal.  

Office records from Peter Lofaso, M.D. reflect treatment for 
various disorders.  It was noted that in 1997, the veteran 
was restarted on Dilantin.  

In June 2001, the veteran appeared at a Travel Board hearing 
and presented testimony before the undersigned.  The veteran 
testified that 2 years earlier he experienced a petit mal 
seizure that lasted 5 to 10 minutes.  Some weeks after the 
first seizure, he experienced a second seizure.  He and his 
wife testified that after the seizures, his wife took him to 
Wilson Hospital in Johnson City, or to Dr. Teller.

A VA neurological examination was conducted in March 2003.  
The veteran stated that his last minor seizure occurred 2 
years earlier, and that prior to that time, he experienced 3 
to 4 seizures a month.  Following the examination, the 
physician commented that the epilepsy was well controlled.  
He remarked that the veteran reported seizures 2 to 3 years 
earlier, and that the veteran was concerned that he might 
experience seizures in the future.

In September 2001 and in June 2003, this case was remanded in 
order that the veteran might provide information and medical 
releases regarding treatment at the Wilson Hospital in 
Johnson City.  The veteran did not respond to either request.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

Where epilepsy is manifested by grand 
mal or petit seizures, a rating of 100 
percent will be awarded with an average 
of at least 1 major seizure per month 
over the last year.  Where seizures are 
averaging at least 1 major seizure in 3 
months over the last year or more than 
10 minor seizures weekly, an 80 percent 
rating is warranted.  Where seizures are 
averaging at least 1 major seizure in 4 
months over the last year, or 9-10 minor 
seizures per week, a 60 percent rating 
is awarded.  Where there is at least 1 
major seizure in the last 6 months or 2 
in the last year, or averaging at least 
5 to 8 minor seizures weekly, a 40 
percent rating is assigned.  Where there 
has been at least 1 major seizure in the 
last 2 years; or at least 2 minor 
seizures in the last 6 months, a 20 
percent rating is awarded.  A confirmed 
diagnosis of epilepsy with a history of 
seizures merits a 10 percent rating.  

Note (1): A major seizure is 
characterized by the generalized tonic-
clonic convulsion with unconsciousness.
Note (2): A minor seizure consists of a 
brief interruption in consciousness or 
conscious control associated with staring 
or rhythmic blinking of the eyes or 
nodding of the head ("pure" petit mal), 
or sudden jerking movements of the arms, 
trunk, or head (myoclonic type) or sudden 
loss of postural control (akinetic type).  
38 C.F.R. § 4.124a, Diagnostic Code 8910.  

In the present case, the veteran has stated, and the evidence 
confirms that he has not experienced a grand mal seizure in 
at least 20 years.  A review of the VA outpatient treatment 
records dated beginning in 1997, reflect no complaints of 
petit seizures.  Rather, the veteran denied any seizure 
activity during that time.  This is contrary to the testimony 
presented by the veteran and his wife during the June 2001 
Travel Board hearing wherein he indicated that he experienced 
seizures in 1999.  

In the Board's opinion, the veteran's statements made during 
his scheduled outpatient visits indicating no seizure 
activity are more probative, as they are contemporaneous with 
the period in question, whereas the statements made during 
the hearing are present recollections of past events, and may 
not be as accurate as those statements made in 1999.  
Furthermore, while there may be private evidence depicting a 
worsening of the veteran's epilepsy, the veteran has failed 
to respond to two VA requests for releases.  "The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 
1 Vet.App. 190, 193 (1991).

Absent evidence confirming one major seizure in 2 years or 2 
minor seizures in any 6-month period beginning in 1997, there 
is no basis for a higher rating.


ORDER

Entitlement to an increased rating for epilepsy is denied.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



